Citation Nr: 1603430	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-00 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and an adjustment disorder.

2.  Entitlement to service connection for a right hip disability, including trochanteric bursitis and degenerative arthritis, as secondary to service-connected left knee chondromalacia, status post-arthroscopic procedure.

3.  Entitlement to service connection for a left knee disability, including a medial meniscus tear and degenerative arthritis, as secondary service-connected left knee chondromalacia, status post-arthroscopic procedure.

4.  Entitlement to service connection for residuals of joint pain other than right hip and left knee pain, including right shoulder, left shoulder, right hand and finger, and left hand and finger pain as manifestations of an undiagnosed or multisymptom illness.

5.  Entitlement to service connection for a stomach condition, including as secondary to medications taken to treat service-connected disabilities.

6.  Entitlement to a compensable disability rating for status post-septorhinoplasty due to acquired deviated nasal septum.

7.  Entitlement to a compensable disability rating for sinusitis with headaches.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 1977 to July 1980, and active military service from September 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, October 2012, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The May 2010 rating decision denied service connection for right hip trochanteric bursitis and a left knee medical meniscus tear, both secondary to the service-connected left knee chondromalacia patella, status post-arthroscopic procedure.  The Veteran filed a timely notice of disagreement in January 2011 and perfected his appeal in January 2013.  

The October 2012 rating decision denied service connection for PTSD and joint pain.  The Veteran filed timely notices of disagreement in January, February, and December 2013 and perfected his appeals in April 2015.

The November 2013 rating decision denied service connection for an adjustment disorder, a stomach condition, and a rotator cuff disability of the bilateral shoulders as well as higher disability ratings for mild sinusitis with headaches and status post-septorhinoplasty due to acquired deviated nasal septum.  It also denied service connection for PTSD and joint pain again, following a review of new service records received following the October 2012 rating decision.  See January 2006 Memorandum:  Formal Finding on the Unavailability of Complete Service Records.  The Veteran filed a timely notice of disagreement in December 2013 and perfected his appeals in April 2015.

The Board previously remanded the appeals in June 2015.  The remand recharacterized the issues of entitlement to service connection for PTSD and for an adjustment disorder as entitlement to an acquired psychiatric disorder, including PTSD and an adjustment disorder.  It also recharacterized the issue of entitlement to service connection for joint pain and for a rotator cuff condition of the bilateral shoulders as entitlement to residuals of joint pain other than right hip and left knee pain, including right shoulder, left shoulder, right hand and finger, and left hand and finger pain as manifestations of an undiagnosed or multisymptom illness.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A September 2014 letter from Disabled American Veterans (DAV) memorialized a phone conversation that a DAV representative had with the Veteran during which the Veteran expressed his desire to revoke the June 2010 Power of Attorney in DAV's favor.  The September 2014 letter suggested that the Veteran planned to obtain representation from a private attorney; however, his claims file indicates he is currently before the Board pro se.  The Veteran has not suggested, and the record does not appear to show, that his interests have been harmed by this revocation.  See 38 C.F.R. § 14.631(c) (2015).  

In June 2015, the RO issued a rating decision denying service connection for a low back disorder.  The Veteran filed a notice of disagreement (NOD) with that decision in July 2015.  The RO has acknowledged the Veteran's NOD and is responding accordingly.  See Letter to the Veteran from the RO, dated September 9, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure that the Veteran receives every possible consideration.  

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  While the record was apparently sent back to the RO/AMC, internal notes within the Veterans Benefits Management System (VBMS) indicate that the RO/AMC was initially unable to obtain a copy of the June 2015 remand Directives.  It appears that a copy of the remand may have been made available on December 30, 2015; though the requested development has not been completed.

As the Board has already explained the necessity of the development previously directed in its June 2015 remand, only a brief overview is provided below.

A.  Left Knee

The Veteran contends that he has a left knee disability secondary to his service-connected left knee chondromalacia patella, status post-arthroscopic procedure.  While VA examiners opined regarding the Veteran's left knee meniscus tear, the record does not contain an adequate opinion regarding the etiology of the Veteran's left knee arthritis.

B.  Right Hip

The Veteran contends that he has a right hip disability secondary to his service-connected left knee chondromalacia patella, status post-arthroscopic procedure.  While VA examiners opined regarding the Veteran's right hip trochanteric bursitis, the record does not currently contain an adequate opinion regarding the etiology of the Veteran's right hip arthritis.

C.  Joint Pain

The Veteran contends that he has pain in multiple joints, other than his left knee and right hip joints, that were caused by his active service in the Southwest Asia Theater during the Gulf War.  While the Veteran was given VA Gulf War Examinations in September and October of 2012, the examiner was not asked to provide opinions regarding the etiology of the Veteran's left shoulder arthritis and bilateral hand and finger arthritis.

D.  Status Post-Septorhinoplasty, Sinusitis with Headache

The Veteran contends that his symptoms and functional limitations have worsened.  While the, was given a VA examination in June 2013, the examination report was not completed.  A new examination is necessary, as evidence of the current severity of the Veteran's ear, nose, and throat symptoms and headache symptoms is needed to adequately adjudicate his appeals for higher ratings.

E.  Stomach

The Veteran contends that he has a stomach condition due to medications taken to treat service-connected disabilities.  While the June 2013 VA examiner noted the Veteran's medications, no opinion was provided regarding whether any of the Veteran's stomach-related symptoms present since his January 2013 claim are related to any over-the-counter or prescription medications taken to treat his service-connected disabilities.

F.  Acquired Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder, including PTSD and an adjustment disorder, due to his experiences serving as a cannon crewmember in the Southwest Asia Theater during the Gulf War, and exposures to several incidents in Iraq, including combat, heavy artillery fire, and land mine explosions, during his second period of service.  While the Veteran was given a VA examination in March 2011, a new examination is necessary to obtain diagnoses using the updated criteria in the Diagnostic and Statistical Manual (Fifth Edition) (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received from October 2012.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Make arrangements to obtain any outstanding treatment records from any relevant identified private treatment providers dated from January 2010 forward.

3.  Make arrangements to obtain any available records from the Veteran's one-year period of service in the Army National Guard.  

4.  Thereafter, schedule the Veteran for an orthopedic (joints) examination.  The examiner should review the claims file, as well as a copy of this Remand and the June 2015 Remand.  The examiner should note in the examination report that this action has been accomplished.  The examiner should provide a response to the following:

Joint pain (other left knee and right hip):

(a) Does the Veteran have arthritis of the left shoulder?  If so, is it at least as likely as not (50 percent or greater probability) that the disorder was manifested in service, or is otherwise medically related to service?

(b) Does the Veteran have arthritis of the right hand and fingers?  If so, is it at least as likely as not (50 percent or greater probability) that the disorder was manifested in service, or is otherwise medically related to service?

(c) Does the Veteran have arthritis of the left hand and fingers?  If so, is it at least as likely as not (50 percent or greater probability) that the disorder was manifested in service, or is otherwise medically related to service?

(d) Does the Veteran suffer from pain in the right shoulder joint? If the answer is "yes," then can the right shoulder pain be associated with a known clinical diagnosis?  If so, please provide the diagnosis; and, is it at least as likely as not (50 percent or greater probability) that the disorder was manifested in service, or is otherwise medically related to service?

(e) If the Veteran's pain in the right shoulder joint cannot be associated with a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder pain has either (1) existed for 6 months or more; or, (2) exhibited intermittent episodes of improvement and worsening over a 6-month period?  In making this assessment, the examiner should specify whether the Veteran's right shoulder pain is objectively indicated by history, physical examination and/or laboratory tests.  NOTE:  Objective indication may be shown through medical findings (i.e., "signs" in the medical sense of evidence perceptible to an examining physician); or, by non-medical indications which can be independently observed or verified (i.e., such as time lost from work, evidence that medical treatment was sought for Veteran's right shoulder, etc.)

Left knee and right hip:

(a) Does the Veteran have arthritis of the left knee?  If so, is it at least as likely as not (50 percent or greater probability) that the disorder was manifested in service, or is otherwise medically related to service?

(b) Is it at least as likely as not (50 percent or greater probability) that any identified diagnosis of arthritis of the left knee is proximately due to, the result of, or aggravated by the service-connected chondromalacia patella, left knee, status post-arthroscopic procedure?

(c) Does the Veteran have arthritis of the right hip? If so, is it at least as likely as not (50 percent or greater probability) that the disorder was manifested in service, or is otherwise medically related to service?

(d) Is it at least as likely as not (50 percent or greater probability) that any identified diagnosis of arthritis of the right hip is proximately due to, the result of, or aggravated by the service-connected chondromalacia patella, left knee, status post-arthroscopic procedure?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science, which may reasonable explain the medical guidance in the study of this case.

5.  Schedule the Veteran for a VA gastrointestinal examination to determine if the Veteran has a stomach disorder; and if so, the etiology of that condition.  The claims folder must be made available to and be reviewed by the examiner, including a copy of this Remand and the June 2015 Remand.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.

(a) Does the Veteran have a stomach disorder at present?  If so, is it at least as likely as not (50 percent or greater probability) that the disorder was manifested in service or is otherwise medically related to service?

(b) Is it at least as likely as not (50 percent or greater probability) that any medication the Veteran takes for his service-connected disabilities (i.e., tinnitus, left knee chondromalacia patella, hearing loss, mild sinusitis with headaches, chronic rhinitis, status post-septorhinoplasty, and status post-hemorrhoidectomy) is the cause of any currently diagnosed stomach disorder?

(c) Is it at least as likely as not (50 percent or greater probability) that any medication the Veteran takes for his service-connected disabilities (i.e., tinnitus, chondromalacia patella, left knee, hearing loss, mild sinusitis with headaches, chronic rhinitis, status post-septorhinoplasty, and status post-hemorrhoidectomy) caused a worsening of any currently diagnosed stomach disorder beyond the normal progress of that disease?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science, which may reasonable explain the medical guidance in the study of this case.

6.  Schedule the Veteran for a psychiatric examination with an appropriate expert.  The examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand and the June 2015 Remand in conjunction with the examination.  The examiner should note that this action has been accomplished in the examination report.

The examiner is to furnish an opinion with respect to the following questions:

(a) Using the DSM-5 criteria, can it be determined with a reasonable degree of medical certainty that the Veteran has developed an acquired psychiatric disorder?  If so, please state the diagnosis.

(b) For each psychiatric disorder, is it at least as likely as not (50 percent or greater probability) that such disorder (1) had its onset during the Veteran's periods of service; or, (2) results from or was caused by any incident or event that occurred in service?

(c) If the examiner determines that the Veteran mets the DSM-5 criteria for a PTSD diagnosis, is it at least as likely as not (50 percent or greater probability) that the disorder is causally linked to an alleged in-service stressful event; and, if so, is it at least as likely as not (50 percent or greater probability) that the Veteran's response to an alleged in-service stressful event involved a state of fear, helplessness or horror?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science, which may reasonable explain the medical guidance in the study of this case.

7.  Schedule the Veteran for appropriate VA examination(s) to assess the current level of severity of his sinusitis with headaches and status post-septorhinoplasty due to acquired deviated nasal septum. The claims file must be made available to the examiner(s) for review.  All pertinent clinical findings must be reported.  The examiner(s) must complete the appropriate Disability Benefits Questionnaire(s) (DBQ) for the Veteran's service-connected sinusitis with headaches and status post-septorhinoplasty due to acquired deviated nasal septum.

8.  Finally, re-adjudicate the claims de novo.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

